PER CURIAM
This appeal was held in abeyance pending the Supreme Court’s dispositions in State v. Cleveland, 331 Or 531, 16 P3d 514 (2000), and State v. Fleetwood, 331 Or 511, 16 P3d 503 (2000). The sole issue remaining is whether the erroneous admission of body wire tapes was harmless error as to some or all of the counts on which defendant was convicted. We conclude that that error was harmless as to counts 13,15,16, and 17, but that it was not harmless as to counts 2, 3, 4, 6, 8,10, and 11.
Convictions on counts 2, 3, 4, 6, 8, 10, and 11 reversed and remanded; otherwise affirmed.